Exhibit 4(c) FPL GROUP CAPITAL INC OFFICER’S CERTIFICATE Creating the Series C Debentures due June 1, 2014 Andrew D. Kushner, an Assistant Treasurer of FPL Group Capital Inc (the “Company”), pursuant to the authority granted in the accompanying Board Resolutions (all capitalized terms used herein which are not defined herein, in Appendix A or in Exhibit A hereto, but are defined in the Indenture referred to below, shall have the meanings specified in the Indenture), and Sections 201 and 301 of the Indenture, does hereby certify to The Bank of New York Mellon (formerly known as The Bank of New
